Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s Application filed on 02/21/2021 has been reviewed.
Claims 1-20 have been canceled.
Claims 21-40 have been examined.
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10922359. Although the conflicting claims are not identical, they are not patentably distinct from each other because the claimed features of the claims 1-20 of U.S. Patent No. 10922359 can also be interpreted as claimed features as claimed in the claims 1-20 of the present application.
Specifically, regarding claims 21, 30 and 38, the claims recites the limitations “receiving, by a device over a network, a message addressed to a first user from a second user, the message at least comprising text within a body of the message provided by the second user; causing display, by the device, of the message within a first portion of a user interface (UI) displayed on a display of a device of the first user, the UI comprising functionality for toggling between the first portion and other portions of the UI; analyzing, by the device, the body of the message, and based on said analysis, identifying entity information from the text within the body, the entity information comprising content referencing an entity; identifying, by the device, digital content related to the entity information; and automatically causing display, by the device, over the network, of the digital content within a second portion of the UI” while the claims 1, 12, 15 and 19 of the patent 10922359 recited the limitations “identifying, via a computing device, a message addressed to a user, said message at least comprising text within a body of the message; analyzing, via the computing device, said message, and based on said analysis, determining a context of said message; parsing, via the computing device, said message according to the determined context, and based on said parsing, identifying entity information within said message corresponding to said context, said entity information comprising a portion of text within said message referencing a real-world or digital entity; extracting, via the computing device, said entity information; generating, via the computing device, a search query based on said extracted entity information; receiving, via the computing device, a result of the search query; searching and identifying, via the computing device, digital content based on said received result; generating, via the computing device, for inclusion in a user interface (UI), an electronic content card for said entity information, said content card comprising said digital content identified from said result; and automatically causing, via the computing device, to be displayed on a device of said user without user input, said generated UI comprising a content card in association with said message.” As such, the claims 1, 12, 15 and 19 of the patent 10922359 anticipate all the limitations of the claims 21, 30 and 38 of the present application.
It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify or to omit the additional elements of claims 1-20 of U.S. Patent No. 10922359 to arrive at the claims 20-40 of the instant application because the person would have realized that the remaining element would perform the same functions as before. “Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U. S. Court of Customs and Patent Appeals.
Claims 22-29, 31-37, 39 and 40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 12, 15 and 19 of the patent 10922359, in view of U.S. Patent Application Publication No. 20160179943 to Ku et al. (hereinafter “Ku”) and U.S. Patent Application Publication No. 20140096033 to Christopher Douglas Blair (hereinafter “Blair”) .
Motivation to combine Ku with patent 10922359:
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ku with the teaching of patent 10922359 because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Ku would allow patent 10922359 to overcome the following disadvantages “In order to send a counterpart's electronic device information such as photos and contacts along with a text message, or to search for relevant information in text input mode, a user has to make extra input manipulation to retrieve specific information from the electronic device in addition to the text input manipulation. For example, in order to inform the counterpart a phone number, the user has to laboriously search the phonebook stored in the electronic device to find the contact containing that phone number and send the manually retrieved phone number to the counterpart. Also, in order to acquire information relevant to certain text while checking a schedule or memo, the user has to perform a series of burdensome manipulation tasks in a stepwise manner.” (Ku, par. 0003-0007.)
Motivation to combine Blair with patent 10922359:
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of patent 10922359 with the teaching of Blair because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Blair would allow patent 10922359 to “provides a system and method for presenting messages, whether sent or received, in such a way that the reader can more quickly identify the course of the discussion to date and can respond more easily and effectively”. (Blair, par. 0002-0012)

As to claim 22, Ku teaches the method of claim 21, further comprising: automatically causing, over the network, the digital content related to the entity information to be displayed within a portion of a UI displayed on a device of the second user (Fig. 2, par. 0081-0092, detect text input, recognize entity, search for information relevant to entity, generate message by adding relevant information, generate text-based content by adding relevant information).
As to claim 23, Ku teaches the method of claim 21, further comprising: analyzing the text within the body of the message; and determining a context of the message (Fig. 2, par. 0081-0092, detect text input, recognize entity, search for information relevant to entity, generate message by adding relevant information, generate text-based content by adding relevant information).
As to claim 24, Ku teaches the method of claim 23, wherein the digital content comprises information related to the context that corresponds to the entity (Fig. 2, par. 0081-0092, detect text input, recognize entity, search for information relevant to entity, generate message by adding relevant information, generate text-based content by adding relevant information).
As to claim 25, Ku teaches the method of claim 24, further comprising: determining a location related to the entity information, wherein the digital content further comprises a map displaying the location information in association with the context information (Fig. 7, 8, par. 0135-0138, i.e. “In response to the user input for selection the location information icon 640 or map icon 641, the control unit 150 may execute a map application providing a map service and mark the location of the Gangnam station 720 on map application execution screen 710 as shown in the exemplary screen display 701.”).
As to claim 27, Ku teaches the method of claim 21, further comprising: further analyzing the text within the body of the message; identifying a portion of the text; and determining an icon that corresponds to the portion (par. 0130-0131, i.e. “…map application icon 641…coupon service application icon 643…call function icon 651, and a contact information icon 652…”).
As to claim 28, Ku teaches the method of claim 27, further comprising: modifying the message prior to the caused display within the first portion of the UI, the modification comprising inserting the icon at a position proximate to the portion of the text within the body of the message, wherein the modified message is caused to be displayed within the first portion of the UI (par. 0065-0071, 0130-0131, 0137-0141, tables 1-3, i.e. “the relevant information data linked to the entity texts may be inserted next to the message content entered by the user. The message content may be followed by the location information data related to the place type entity (e.g., Gangnam station) and the coupon information data as relevant information, and the contact data linked to the person name type entity (e.g., Kim Samsung) may be inserted as the relevant information”. It is further noted that “…map application icon 641…coupon service application icon 643…call function icon 651, and a contact information icon 652…” are according to tables 1-3, as a data structures that are being inserted).
Regarding claims 31-34 and 36, are essentially the same as claims 22-25 and 27, except that it sets forth the claimed invention as a non-transitory computer-readable storage medium rather than a method and rejected for the same reasons as applied hereinabove. 
Regarding claim 39, is essentially the same as claim 22, except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 
As to claim 26, Ku teaches the method of claim 23. Ku does not explicitly teach wherein the digital content comprises interactive content that enables navigation to a third party website, the third party website providing content related to the context as claimed.
Blair teaches wherein the digital content comprises interactive content that enables navigation to a third party website, the third party website providing content related to the context (Fig. 2, 3, par. 0112, i.e. “Optionally, the icon may also be a hot-link to the website of the domain. These added features allow the user to place his cursor over an unfamiliar icon and see the name or to click on it and open a browser window onto their website.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ku with the teaching of Blair because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Blair would allow Ku to “provides a system and method for presenting messages, whether sent or received, in such a way that the reader can more quickly identify the course of the discussion to date and can respond more easily and effectively”. (Blair, par. 0002-0012)
As to claim 29, Ku teaches the method of claim 28. Ku does not explicitly teach wherein the icon comprises a linking feature that enables navigation to a third party website as claimed.
Blair teaches wherein the icon comprises a linking feature that enables navigation to a third party website (Fig. 2, 3, par. 0112, i.e. “Optionally, the icon may also be a hot-link to the website of the domain. These added features allow the user to place his cursor over an unfamiliar icon and see the name or to click on it and open a browser window onto their website.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ku with the teaching of Blair because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Blair would allow Ku to “provides a system and method for presenting messages, whether sent or received, in such a way that the reader can more quickly identify the course of the discussion to date and can respond more easily and effectively”. (Blair, par. 0002-0012.)
Regarding claims 35 and 37, are essentially the same as claims 26 and combination of claims 28 and 29, except that it sets forth the claimed invention as a non-transitory computer-readable storage medium rather than a method and rejected for the same reasons as applied hereinabove. 
As to  claim 40, Ku teach the computing device of Claim 38, further comprising: logic executed by the processor for further analyzing the text within the body of the message (Fig. 5, 6, par. 0123-0129, analyzing and identifying entity 630 for content referencing such as 640-643); logic executed by the processor for identifying a portion of the text (Fig. 5, 6, par. 0123-0129, analyzing and identifying entity 630 for content referencing such as 640-643); logic executed by the processor for determining an icon that corresponds to the portion (par. 0130-0131, i.e. “…map application icon 641…coupon service application icon 643…call function icon 651, and a contact information icon 652…”); and logic executed by the processor for modifying the message prior to the caused display within the first portion of the UI, the modification comprising inserting the icon at a position proximate to the portion of the text within the body of the message, wherein the modified message is caused to be displayed within the first portion of the UI (par. 0065-0071, 0130-0131, 0137-0141, tables 1-3, i.e. “the relevant information data linked to the entity texts may be inserted next to the message content entered by the user. The message content may be followed by the location information data related to the place type entity (e.g., Gangnam station) and the coupon information data as relevant information, and the contact data linked to the person name type entity (e.g., Kim Samsung) may be inserted as the relevant information”. It is further noted that “…map application icon 641…coupon service application icon 643…call function icon 651, and a contact information icon 652…” are according to tables 1-3, as a data structures that are being inserted).
Ku does not explicitly teach wherein the icon comprises a linking feature that enables navigation to a third party website as claimed.
Blair teaches wherein the icon comprises a linking feature that enables navigation to a third party website (Fig. 2, 3, par. 0112, i.e. “Optionally, the icon may also be a hot-link to the website of the domain. These added features allow the user to place his cursor over an unfamiliar icon and see the name or to click on it and open a browser window onto their website.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ku with the teaching of Blair because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Blair would allow Ku to “provides a system and method for presenting messages, whether sent or received, in such a way that the reader can more quickly identify the course of the discussion to date and can respond more easily and effectively”. (Blair, par. 0002-0012)
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-25, 27, 28, 30-34, 36, 38 and 39 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 20160179943 to Ku et al. (hereinafter “Ku”).
As to claim 21, Ku teaches a method comprising (computer implemented method in a system comprising processor, memory and non-transitory computer readable storage medium, par. 0041-0053): 
receiving, by a device over a network, a message addressed to a first user from a second user, the message at least comprising text within a body of the message provided by the second user (Fig. 5, 6, par. 0122-0123, receive message 510); 
causing display, by the device, of the message within a first portion of a user interface (UI) displayed on a display of a device of the first user, the UI comprising functionality for toggling between the first portion and other portions of the UI (Fig. 5, 6, par. 0123-0129, toggling between first portion 630 and second portion 640-643); 
analyzing, by the device, the body of the message, and based on said analysis, identifying entity information from the text within the body, the entity information comprising content referencing an entity (Fig. 5, 6, par. 0123-0129, analyzing and identifying entity 630 for content referencing such as 640-643); 
identifying, by the device, digital content related to the entity information (Fig. 5, 6, par. 0123-0129, analyzing and identifying entity 630 for content referencing such as 640-643); and 
automatically causing display, by the device, over the network, of the digital content within a second portion of the UI (Fig. 5, 6, par. 0123-0131, displaying content referencing such as 640-643).
As to claim 22, Ku teaches the method of claim 21, further comprising: automatically causing, over the network, the digital content related to the entity information to be displayed within a portion of a UI displayed on a device of the second user (Fig. 2, par. 0081-0092, detect text input, recognize entity, search for information relevant to entity, generate message by adding relevant information, generate text-based content by adding relevant information).
As to claim 23, Ku teaches the method of claim 21, further comprising: analyzing the text within the body of the message; and determining a context of the message (Fig. 2, par. 0081-0092, detect text input, recognize entity, search for information relevant to entity, generate message by adding relevant information, generate text-based content by adding relevant information).
As to claim 24, Ku teaches the method of claim 23, wherein the digital content comprises information related to the context that corresponds to the entity (Fig. 2, par. 0081-0092, detect text input, recognize entity, search for information relevant to entity, generate message by adding relevant information, generate text-based content by adding relevant information).
As to claim 25, Ku teaches the method of claim 24, further comprising: determining a location related to the entity information, wherein the digital content further comprises a map displaying the location information in association with the context information (Fig. 7, 8, par. 0135-0138, i.e. “In response to the user input for selection the location information icon 640 or map icon 641, the control unit 150 may execute a map application providing a map service and mark the location of the Gangnam station 720 on map application execution screen 710 as shown in the exemplary screen display 701.”).
As to claim 27, Ku teaches the method of claim 21, further comprising: further analyzing the text within the body of the message; identifying a portion of the text; and determining an icon that corresponds to the portion (par. 0130-0131, i.e. “…map application icon 641…coupon service application icon 643…call function icon 651, and a contact information icon 652…”).
As to claim 28, Ku teaches the method of claim 27, further comprising: modifying the message prior to the caused display within the first portion of the UI, the modification comprising inserting the icon at a position proximate to the portion of the text within the body of the message, wherein the modified message is caused to be displayed within the first portion of the UI (par. 0065-0071, 0130-0131, 0137-0141, tables 1-3, i.e. “the relevant information data linked to the entity texts may be inserted next to the message content entered by the user. The message content may be followed by the location information data related to the place type entity (e.g., Gangnam station) and the coupon information data as relevant information, and the contact data linked to the person name type entity (e.g., Kim Samsung) may be inserted as the relevant information”. It is further noted that “…map application icon 641…coupon service application icon 643…call function icon 651, and a contact information icon 652…” are according to tables 1-3, as a data structures that are being inserted).
Regarding claims 30-34 and 36, are essentially the same as claims 21-25 and 27, except that it sets forth the claimed invention as a non-transitory computer-readable storage medium rather than a method and rejected for the same reasons as applied hereinabove. 
Regarding claims 38-39, are essentially the same as claims 21-22, except that it sets forth the claimed invention as a system rather than a method and rejected for the same reasons as applied hereinabove. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26, 29, 35, 37 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Ku, and further in view of U.S. Patent Application Publication No. 20140096033 to Christopher Douglas Blair (hereinafter “Blair”) .
As to claim 26, Ku teaches the method of claim 23. Ku does not explicitly teach wherein the digital content comprises interactive content that enables navigation to a third party website, the third party website providing content related to the context as claimed.
Blair teaches wherein the digital content comprises interactive content that enables navigation to a third party website, the third party website providing content related to the context (Fig. 2, 3, par. 0112, i.e. “Optionally, the icon may also be a hot-link to the website of the domain. These added features allow the user to place his cursor over an unfamiliar icon and see the name or to click on it and open a browser window onto their website.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ku with the teaching of Blair because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Blair would allow Ku to “provides a system and method for presenting messages, whether sent or received, in such a way that the reader can more quickly identify the course of the discussion to date and can respond more easily and effectively”. (Blair, par. 0002-0012)
As to claim 29, Ku teaches the method of claim 28. Ku does not explicitly teach wherein the icon comprises a linking feature that enables navigation to a third party website as claimed.
Blair teaches wherein the icon comprises a linking feature that enables navigation to a third party website (Fig. 2, 3, par. 0112, i.e. “Optionally, the icon may also be a hot-link to the website of the domain. These added features allow the user to place his cursor over an unfamiliar icon and see the name or to click on it and open a browser window onto their website.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ku with the teaching of Blair because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Blair would allow Ku to “provides a system and method for presenting messages, whether sent or received, in such a way that the reader can more quickly identify the course of the discussion to date and can respond more easily and effectively”. (Blair, par. 0002-0012.)
Regarding claims 35 and 37, are essentially the same as claims 26 and combination of claims 28 and 29, except that it sets forth the claimed invention as a non-transitory computer-readable storage medium rather than a method and rejected for the same reasons as applied hereinabove. 
As to  claim 40, Ku teach the computing device of Claim 38, further comprising: logic executed by the processor for further analyzing the text within the body of the message (Fig. 5, 6, par. 0123-0129, analyzing and identifying entity 630 for content referencing such as 640-643); logic executed by the processor for identifying a portion of the text (Fig. 5, 6, par. 0123-0129, analyzing and identifying entity 630 for content referencing such as 640-643); logic executed by the processor for determining an icon that corresponds to the portion (par. 0130-0131, i.e. “…map application icon 641…coupon service application icon 643…call function icon 651, and a contact information icon 652…”); and logic executed by the processor for modifying the message prior to the caused display within the first portion of the UI, the modification comprising inserting the icon at a position proximate to the portion of the text within the body of the message, wherein the modified message is caused to be displayed within the first portion of the UI (par. 0065-0071, 0130-0131, 0137-0141, tables 1-3, i.e. “the relevant information data linked to the entity texts may be inserted next to the message content entered by the user. The message content may be followed by the location information data related to the place type entity (e.g., Gangnam station) and the coupon information data as relevant information, and the contact data linked to the person name type entity (e.g., Kim Samsung) may be inserted as the relevant information”. It is further noted that “…map application icon 641…coupon service application icon 643…call function icon 651, and a contact information icon 652…” are according to tables 1-3, as a data structures that are being inserted).
Ku does not explicitly teach wherein the icon comprises a linking feature that enables navigation to a third party website as claimed.
Blair teaches wherein the icon comprises a linking feature that enables navigation to a third party website (Fig. 2, 3, par. 0112, i.e. “Optionally, the icon may also be a hot-link to the website of the domain. These added features allow the user to place his cursor over an unfamiliar icon and see the name or to click on it and open a browser window onto their website.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ku with the teaching of Blair because they are in the same field of endeavor. One of ordinary skill in the art at the time of the invention would have been motivated to do so because the teaching of Blair would allow Ku to “provides a system and method for presenting messages, whether sent or received, in such a way that the reader can more quickly identify the course of the discussion to date and can respond more easily and effectively”. (Blair, par. 0002-0012)
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANHTAI V TRAN whose telephone number is (571)270-5129.  The examiner can normally be reached on Monday through Thursday from 8:00 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571)272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANHTAI V TRAN/Primary Examiner, Art Unit 2168